COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '               No. 08-18-00150-CR
  IN RE: SHANNON MARK DOUTHIT,
                                                 '         AN ORIGINAL PROCEEDING
                                Relator.
                                                 '                 IN MANDAMUS
                                                 '

                                 MEMORANDUM OPINION

       Relator, Shannon Mark Douthit, has filed a mandamus petition against the Honorable Roy

Ferguson, Judge of the 394th District Court of Presidio County, Texas, asking that we order

Respondent to rule on a petition seeking a writ of habeas corpus pursuant to Articles 11.01 and

11.05 of the Texas Code of Criminal Procedure. See TEX.CODE CRIM.PROC.ANN. arts. 11.01,

11.05 (West 2015). The petition for writ of mandamus is dismissed.

       In 1987, Relator waived his right to a jury trial, pled guilty to capital murder in cause

number 2076, and was sentenced to life imprisonment. See Ex parte Douthit, 232 S.W.3d 69, 70

(Tex.Crim.App. 2007)(stating the underlying facts). In this original proceeding, Relator asks that

we order Respondent to rule on a habeas petition filed on May 3, 2018.

Additionally, he requests that we order Respondent to take judicial notice of certain adjudicative

facts pursuant to TEX.R.EVID. 201 and to rule on Relator’s request for disclosure of the 1986 grand

jury proceedings pursuant to Article 20.02 of the Texas Code of Criminal Procedure. See
TEX.CODE CRIM.PROC.ANN. art. 20.02 (West 2015).

        The Court of Criminal Appeals has exclusive jurisdiction to grant relief in a post-conviction

habeas corpus proceeding where there is a final felony conviction. Padieu v. Court of Appeals of

Texas, Fifth District, 392 S.W.3d 115, 117 (Tex.Crim.App. 2013). Relator states in his petition

that his habeas petition must not be construed as an Article 11.07 writ application presumably

because he invokes provisions other than Article 11.07.         In determining whether we have

jurisdiction of this original proceeding, we must examine the substance of the relief sought rather

than its nomenclature or form. See Ex parte Gray, 649 S.W.2d 640, 642 (Tex.Crim.App. 1983).

Relator has not provided this Court with a copy of his habeas petition, but the arguments made in

the mandamus petition demonstrates that Relator is challenging his capital murder conviction.

Because this is a final felony conviction, the Court of Criminal Appeals has exclusive jurisdiction

to address any action or inaction by Respondent on the habeas petition. In re Briscoe, 230 S.W.3d
196, 196-97 (Tex.App.--Houston [14th Dist.] 2006, orig. proceeding).            We therefore lack

jurisdiction to address Relator’s complaints about Respondent’s alleged failure to rule on the

habeas petition and the arguments raised therein. The petition for writ of mandamus is dismissed

for lack of jurisdiction.


September 26, 2018
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                -2-